Citation Nr: 1022067	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  04-03 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUE
 
Entitlement to an apportionment of the Veteran's VA 
nonservice-connected pension benefits.
 
 
ATTORNEY FOR THE BOARD
 
W. T. Snyder, Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service from April 1974 to 
December 1974.  The appellant is seeking an apportionment of 
his pension benefits as his spouse.
 
This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the appellant's claim of entitlement to an 
apportionment of the Veteran's pension benefits.
 
The Board hearing at the local RO the appellant requested was 
scheduled for February 2007, but she failed to appear at the 
hearing, and she has not filed a motion to reschedule.  Thus, 
the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702 (2009).
 
In June 2007, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.
 
 
FINDINGS OF FACT

1.       The Veteran and the appellant were married in the 
State of Texas in November 1983.  No children were born of 
the marriage.
 
2.      The appellant and the Veteran were separated and not 
living together at the time of appellant's claim, and they 
continue to live separate and apart.
 
 
CONCLUSION OF LAW
 
The requirements for an apportionment of the Veteran's 
disability pension benefits on behalf of his spouse have not 
been met.  38 U.S.C.A. §§ 101(31), 5103, 5103A, 5307 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.205, 3.450, 3.451 
(2009).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
The VCAA, however, does not apply to decisions regarding how 
benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).  An apportionment decision involves deciding how 
existing benefits are to be paid; thus, under Sims, the VCAA 
is not applicable to this claim and will not be further 
discussed.  Nonetheless, the RO informed the appellant at all 
stages what was needed for her to prove her claim and offered 
to assist her.  See generally 38 C.F.R. § 3.159(c).  The 
Board also notes for the record that both parties were 
provided the requisite notices under VA's contested claim 
procedures.
 
Governing Law and Regulations
 
Pension benefits payable to a veteran may be apportioned if 
the Veteran is not residing with his spouse and the Veteran 
is not reasonably discharging his responsibility for the 
spouse's support.  No apportionment is made where the Veteran 
is providing for dependents.  38 C.F.R. § 3.450.
 
Where hardship is shown to exist, compensation may be 
specially apportioned between the Veteran and his dependents 
on the basis of the facts of the individual case as long as 
it does not cause undue hardship to the other persons in 
interest.  In determining the basis for special 
apportionment, consideration is given to such factors as the 
amount of VA benefits payable, other income and resources of 
the Veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
Veteran, his dependents and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of the 
Veteran's benefits would constitute undue hardship on him or 
her, while apportionment of less than 20 percent of his or 
her benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.
 
A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).
 
The term "spouse" means a person of the opposite sex who is a 
wife or husband.  38 U.S.C.A. § 101(31).  The term "wife" 
means a person whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and 38 C.F.R. § 3.50(a). 
Under 38 C.F.R. § 3.1(j), the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage or the law of the place where 
the parties resided when the rights to benefits accrued. See 
also 38 C.F.R. § 3.205.
 
Analysis
 
In her June 2003 claim, the appellant asserted only that she 
was married to the Veteran, that he was receiving VA pension 
for an injury, and he was incarcerated.  A copy of a marriage 
certificate shows the Veteran and the appellant were married 
in November 1983.  The Veteran noted at his January 2010 
hearing on an unrelated claim that he and the appellant were 
divorced in October.  Parenthetically, the Board infers the 
Veteran meant October 2009, since he only noted the month, 
and all of his prior correspondence of record noted his 
intent to obtain a divorce.  The Board notes further that 
there is no divorce decree in the claims file.
 
A September 2003 RO letter to the appellant asked her to 
provide evidence of her annual income and any other 
information that would help her claim.  A similar letter to 
the Veteran informed him of the appellant's application and 
asked him for his response.
 
The appellant did not respond.  The Veteran responded in 
November 2003 that, while he and the appellant were married, 
they were separated, that he was in the process of getting a 
divorce, and there were no children born of their marriage.  
He also claimed hardship, though he did not submit supporting 
evidence.  

A January 2004 RO decision denied the appellant's claim, as 
she did not respond to the September 2003 letter.  In her 
substantive appeal, the appellant noted she had been evicted 
from her home, was living with her sister, and was 
responsible for the Veteran's debts from when they lived 
together.  She did not provide any documents to support 
either assertion.  The appellant noted that she was in 
receipt of Social Security Administration disability 
benefits.  The RO later informed her that her annual income 
exceeded the limit for recipients of VA pension benefits.
 
A September 2006 RO letter informed the appellant that, while 
her claim was initially denied because she did not provide 
evidence of need, the main reason her claim was denied was 
because she and the Veteran had been separated for many 
years, and he did not receive additional benefits for her as 
a dependent.
 
During the processing of the appellant's claim the Veteran 
initially consented to apportion his pension benefits while 
he was incarcerated.  He was later released, however, and his 
pension was reinstated.  He then contested the apportionment.  
The Board remanded the case to clarify the matter.  The 
Veteran no longer expresses any intent to his pension 
benefits apportioned.
 
The appellant has not responded to any of the RO's requests 
for information.  The Veteran submitted an Income Statement 
which noted his pension was his only source of income, and he 
paid $400.00 a month as rent.
 
In light of the undisputed evidence of the parties long-
standing separation, the Veteran's uncontested testimony that 
he and the appellant are divorced, and the fact the Veteran 
has never received additional benefits for the appellant as a 
dependent, the Board is constrained to deny the claim.  
38 C.F.R. § 3.451.  The benefit sought on appeal is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the appellant's claim, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).
 
 
ORDER
 
Entitlement to an apportionment of the Veteran's VA 
nonservice-connected pension benefits is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


